—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 30, 1996, which, inter alia, denied as untimely the request for a hearing of claimant’s employer.
We affirm. An employer’s failure to make a timely request for a hearing pursuant to Labor Law § 620 requires dismissal of its appeal (see, Matter of Davino [Good Samaritan Hosp. Med. Ctr.—Hudacs], 210 AD2d 778, 779). This Court consistently has held that the limitations period set forth in Labor Law § 620 is to be strictly construed (see, Matter of Hodges [Hartnett], 154 AD2d 816, 817). As the employer here failed to request a hearing within the time period set forth in Labor Law § 620, its subsequent request in this regard was properly deemed to be untimely.
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.